Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

       Claim Interpretation
The examiner notes that in the composition recited in instant claim 1, the amounts of Si and C may be zero.

Rejections – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sexton et al. (U.S. Patent 4,316,572), alone or in view of the Murray et al. article in Volume 2 of the ASM Handbook (“Murray”).
Sexton discloses a method for joining together metal parts by interposing a filler metal in the form of a brazing foil having a melting temperature less than that of the parts, heating the resulting assembly to at least the melting temperature of the filler, and cooling the assembly, resulting in a brazed joint.  The filler metal in the prior art is a ductile nickel-based foil containing amounts of chromium, boron, phosphorus, silicon 
With respect to claim 2, brazing in the prior art may be done in a vacuum furnace, and with respect to claim 3 may be done in a belt furnace (see Sexton col. 4, l. 31) which is considered to be a type of “continuous furnace” as claimed.  The prior art foil is at least 80% glassy in accord with instant claim 8 (see Sexton col. 4, ll. 46-49).  With respect to claims 9 and 10, the examples disclosed in Sexton col. 5, ll. 37-38 have a thickness and width within the ranges of the instant claims.
Sexton does not specify joining the specific parts recited in instant claims 11-13, does not disclose any specific example employing a composition within the scope of the instant claims, and does not disclose the presence of element “X” as defined in the instant claims.  However,
a) With regard to the parts being joined, it is first noted instant claims 11-13 are not directed to joining any particular parts, but merely to “parts of” several different devices.  Such parts may include parts of a wide variety of shapes and sizes.  Sexton states that the brazing material of the prior art is ideally in ductile foil form so that complex shapes may be stamped therefrom; see the sentence overlapping cols. 2-3 of Sexton.  One of skill in the art would therefore form the foil of the prior art into an appropriate shape for brazing the parts one intends to braze, regardless of what final device those parts may be used in. Thus brazing of the parts as recited in the instant claims is considered to be an obvious variant of the process disclosed by Sexton.
b) With regard to the specific compositions, the overlap in composition employed in the prior art and the claimed invention renders the use of compositions as presently 
c) With regard to element “X”, the present claims merely require a perfunctory amount of element X to be present, i.e. 0 atomic percent < f, with f being the amount of element X.  Therefore, any impurity amounts of any of the elements designated as “X” present in the prior art would cause the method disclosed therein to fall within the scope of the present claims.  Thus, the disclosure of Sexton et al. is held to create a prima facie case of obviousness of a process as presently claimed.
d) Alternatively, the Murray reference indicates that even highly pure, zone refined nickel contains a small but measurable amount of one or more of the elements designated as element “X”.   Thus, at a minimum, the combined disclosures of Sexton et al. and Murray would have suggested a method as claimed to one of ordinary skill in the art.

			   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,757,810. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the ‘810 patent is directed to substantially the same series of process steps as the instant claims, performed in the same order to the same end in both instances.  Claims 23, 24, 4 and 5 of the ‘975 patent are to subject matter essentially identical to instant claims 2, 3, 8 and 9, respectively.  Claim 1 of the ‘975 patent recites a width entirely within the scope of instant claim 10.  The B, P and Si 
The instant claims differ from the patented claims because the precise amounts of various elements in the composition are different in the two sets of claims, and the ‘975 claims do not recite carbon or elements “X” and “Y” of the instant claims.  However, the two sets of claims are directed to substantially identical processes using overlapping Ni-based foil compositions.  Further, with respect to carbon and elements X and Y, none of the instant claims require the presence of any more than a perfunctory amount of those elements, and such elements as impurities would be expected to be present when carrying out the process of the ‘975 claims.
Because of the substantial overlap between the process presently claimed and that claimed in the ‘975 patent, no patentable distinction is seen to exist therebetween.

			Additional Prior Art
The remainder of the art cited on the attached PTO-892 form is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.  Additional art of interest may be found in the parent applications of the present application.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 28, 2021